DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 11/14/2022 has been entered.
 
Response to Amendment
	Applicant’s amendment filed on 11/14/2022 has been entered. 

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


Claims 1, 3-4 and 8 is/are rejected under 35 U.S.C. 103 as being unpatentable over Maeda (US 20190220237) in view of Nagumo (US 20210037152) and Maekawa (US 20190384471).
Regarding claim 1, Maeda teaches a job processing device comprising: 
a user interface section (111 operating unit in fig. 1);
 a communication section configured to perform communication with an external device (104 lan in fig. 1); 
a job executing section configured to execute a job (102 cpu in fig. 1); and 
a display control section configured to display, on the user interface section, a history record indicating a history of executed jobs (fig. 27: integrated histories: 2701), 
wherein the display control section displays a history record of an internal job, which is a job input by operation on the user interface section (copy 2702 in fig. 27), and a history record of an external job, which is a job input by operation on the external device, side by side in order of time (2703 use saved file: in fig. 27).
Maeda does not teach the display control section displays the history record of the external job with an external job mark indicating the external job, to distinguish the history record of the external job from the history record of the internal job.
Nagumo teaches the display control section distinguishably displays the history record of the external job (p0117: On the screen 1100, a user job display field 1110 and an external job display field 1150 are displayed).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the invention of Maeda, to include the display control section distinguishably displays the history record of the external job, in order to display both internal and external job.
Maeda in view of Nagumo still does not teach history record of the internal job with an identification mark indicating that the external job is added to the history record of the external job, to distinguish the history record of the external job from the history record of the internal job.
Maekawa teaches display star mark SM may be actually displayed such that the user can distinguish a designated item from other items (p0054).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the invention of Maeda in view of Nagumo, to incorporate Maekawa’s invention to  history record of the internal job with an identification mark indicating that the external job is added to the history record of the external job, to distinguish the history record of the external job from the history record of the internal job, in order to distinguishes and displays items 

Regarding claim 3, Maeda in view of Nagumo and Maekawa teaches the job processing device according to claim 1, wherein the display control section displays an instruction screen for the external job on the user interface section when receiving operation for the history record of the external job (fig. 27), the instruction screen including an object for receiving a re-execution instruction for the external job (p0072: With the reprint function, however, it is necessary for the user to restart by designating a folder so as to issue an instruction to execute a print job for which a part of execution conditions set in the past has been changed..).
The rational applied to the rejection of claim 1 has been incorporated herein.

Regarding claim 4, Maeda teaches the job processing device according to claim 1, wherein the display control section displays, side by side, the history record of the internal job input according to an instruction of a user who operates the user interface section and logs in and the history record of the external job input according to an instruction of the user who operates the external device (2701 in fig. 27: user name tanaka and Integrated histories).

Regarding claim 8, The structural elements of apparatus claim 1 perform all of the steps of method claim 8. Thus, claim 8 is rejected for the same reasons discussed in the rejection of claim 1.

Claim 5-7 is/are rejected under 35 U.S.C. 103 as being unpatentable over Maeda in view of Nagumo and Maekawa as applied to claim 1 above, and further in view of Kanamoto et al. (US 20200042260).

Regarding claim 5, Maeda in view of Nagumo and Maekawa does not teach the job processing device according to claim 1, further comprising a WEB server section configured to transmit image information for receiving a processing target file to the external device, wherein the external job includes a printing job for the file transmitted from the external device via a file reception screen indicated by the image information displayed in the external device.
Kanamoto teaches the job processing device according to claim 1, further comprising a WEB server section configured to transmit image information for receiving a processing target file to the external device (p0070: the web server unit 328 receives a set of print settings that corresponds to a folder in a hot folder creation process..) , wherein the external job includes a printing job for the file transmitted from the external device via a file reception screen indicated by the image information displayed in the external device (fig. 12a: print files).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the invention of Maeda in view of Nagumo and Maekawa, to include section configured to transmit image information for receiving a processing target file to the external device, wherein the external job includes a printing job for the file transmitted from the external device via a file reception screen indicated by the image information displayed in the external device, in order for prompting a user to confirm execution of printing when a print instruction is accepted by an operation of storing a file in a folder associated with print settings via an operation screen provided from the image forming apparatus to an external apparatus suggested by Kanamoto (p0006).

Regarding claim 6, Maeda teaches the job processing device according to claim 5, wherein the file reception screen is a screen including an object indicating a hot folder associated with print setting (fig. 9a: 905).

Regarding claim 7, Maeda in view of Nagumo and Maekawa and Kanamoto teaches the job processing device according to claim 6, wherein the file reception screen includes a plurality of objects respectively associated with a plurality of the hot folders, different print settings are respectively allocated to the plurality of hot folders (Kanamoto:fig. 8), and the display control section displays an instruction screen when receiving operation for a history record of a printing job from a certain one of the hot folders and informs, on the instruction screen, print settings of the plurality of hot folders to be selectable as print settings used for reprinting of the file (Maeda: p0072: With the reprint function, however, it is necessary for the user to restart by designating a folder so as to issue an instruction to execute a print job for which a part of execution conditions set in the past has been changed..).
The rational applied to the rejection of claim 5 has been incorporated herein.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to HELEN Q ZONG whose telephone number is (571)270-1600. The examiner can normally be reached Mon-Fri 9-6.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Tammy Goddard can be reached on (571) 272-7773. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

HELEN ZONG
Primary Examiner
Art Unit 2677



/HELEN ZONG/          Primary Examiner, Art Unit 2677